Per Curiam. This cause was tried by the court without the intervention of a jury, and the only exception taken to the rulings of the court, as appears by the bill of exceptions, was to the admission of certain evidence in behalf of appellee. The evidence objected to is set out in the bill of exceptions, and we perceive no reason why the same was not properly admitted, nor is any objection to the same pointed out in appellant’s brief. i Ho other exception having been taken and preserved, as required by section 61 of the Practice Act, we can not inquire whether the finding of the court is sustained by the evidence or not. Brooks et al. v. The People, 11 Bradwell, 422. Judgment affirmed.